Citation Nr: 0530344	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for status post left knee surgery with residuals.

2.  Entitlement to a disability rating greater than 10 
percent for chondromalacia patella of left knee with 
arthritic changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before a 
Decision Review Officer at the RO in June 2002.  A conference 
report is associated with the claims folder.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2005).

Clearly, the issues of entitlement to increased ratings for 
the veteran's left knee disorders are before the Board at 
this time.  The veteran's representative has also argued that 
the issue of service connection for a right knee disorder is 
before the Board at this time because the RO failed to 
address this issue in the August 2001 rating decision 
currently on appeal.  However, the veteran has not submitted 
a timely substantive appeal with regard to the right knee 
issue and has never indicated that he wished to appeal this 
issue.  An SOC regarding this claim was issued in September 
2004.  Therefore, the issue of entitlement to service 
connection for a right knee disorder will not be addressed in 
this decision.  The veteran's representative may file any 
additional claim she wishes with the RO.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and instability 
with objective findings of degenerative arthritis and slight 
limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating disability greater 
than 10 percent for status post left knee surgery with 
residuals have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for a disability rating disability greater 
than 10 percent for chondromalacia patella of the left knee 
with arthritis have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected left knee 
disabilities are more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991). 
  
Furthermore, the veteran's left knee disorders are 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the current level of severity of the 
veteran's left knee disabilities includes two VA orthopedic 
examinations conducted in June 2001 and September 2002.  In 
June 2001, the veteran complained of pain, stiffness, and 
swelling.  On physical examination, the examiner noted healed 
surgical scars on both the medial and lateral aspects of the 
left knee.  The left knee was obviously swollen and much 
larger in size than the right knee.  There was mild effusion 
noted on the lateral aspect, marked tenderness on the lateral 
aspect of the knee, and range of motion was 0 to 90 degrees 
actively and 0 to 100 degrees passively with marked pain.  
Drawer sign and Lachman test were negative.  Medial/lateral 
stress test indicated marked discomfort both medially and 
laterally, and mild crepitations were noted.  The patella was 
not displaced.  There was mild venostasis noted on the lower 
part of the thigh medially, just above the medial surgical 
scar.  No marked atrophy of the muscles was noted, however, 
the veteran stated he had some atrophy of the quadriceps 
muscles bilaterally.  The veteran was not able to walk much 
and could not run.  

The examiner noted that it was obvious that the veteran 
experienced swelling and pain in the knee and that the knee 
gave away at times, especially when he was in excruciating 
pain.  The examiner opined that it could not be clearly 
stated how much additional limitations and functional 
impairment the veteran would experience due to pain or flare 
ups.  On X-ray examination, the examiner noted prominent 
juxta-articular hypertrophic spurring.        

A September 2002 VA examination showed full extension and 120 
degrees of flexion.  There were well-healed, non-tender 
medial and lateral parapatellar scars.  There was moderate 
retropatellar crepitation but no patellar instability.  There 
was no effusion and the collateral ligaments were stable to 
varus/valgus stress in extension and 30 degrees of flexion.  
The anterior drawer test, posterior drawer test, and Lachman 
test were negative.  The examiner could not find any point of 
tenderness.  

On X-ray examination the examiner noted generalized 
osteophyte formation.  There was no significant narrowing of 
the articular cartilage but there appeared to be a small 
loose body in the posterior compartment.

With regard to DeLuca, the examiner stated that the veteran 
did not complain of pain with regard to the above stated 
range of motion.  There was no objective evidence of 
weakness, incoordination, fatigability, or loss of motion due 
to the above.  The examiner also stated that he was unable to 
estimate the range of motion or functional capacity during a 
flare-up.    

VA outpatient treatment notes dated from August 1987 to 
January 2004 have also been reviewed.  A record dated in 
March 2003 specifically shows effusion of the left knee and 
an X-ray showed hypertrophic spurring and narrowing of the 
patellofemoral joint space.  While some of these records show 
complaints of left knee pain, the majority of these records 
reflect treatment for disorders other than the left knee.    

	1. Status post left knee surgery with residuals

The veteran's status post left knee surgery with residuals is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  Under this provision, 
other impairment of the knee is rated as follows: 10 percent 
for slight recurrent subluxation or lateral instability; 20 
percent for moderate recurrent subluxation or lateral 
instability; and 30 percent for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2005).  
The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).

As was stated earlier, the Lachman's and drawer tests were 
negative for instability during the June 2001 VA examination.  
Similarly, the anterior drawer test, posterior drawer test, 
and Lachman test were negative in September 2002.  The only 
showing of instability was a subjective comment made by the 
examiner in June 2001 when he stated that the veteran's knee 
did give way at times.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service connected instability of the left knee.  The 
objective tests does not show instability.  The only evidence 
of instability is the June 2001 VA examiner's statement that 
"the veteran's knee did give way at times."  The Board 
finds that the words "at times" does not contemplate more 
than slight instability.  In order to receive a higher rating 
under DC 5257 for laxity there must be evidence of moderate 
or severe instability.  38 C.F.R. § 4.71a, DC 5257.  Simply 
stated, the Board finds that the two VA examinations and the 
post-service VA outpatient treatment records, as a whole, 
provide evidence against this claim. 

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5258 (dislocated semilunar cartilage), 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  There is no current evidence of 
ankylosis of the knee or dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Thus, DC's 5256 and 5258 are not for application.  
DC's 5260 and 5261 will be discussed in connection with the 
propriety of a separate evaluation for arthritis.


	2.  Chondromalacia patella of left knee with arthritic 
changes

VA's General Counsel has held that under certain 
circumstances, as in this case, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  It appears from the record that it is 
upon this provision that the currently assigned 10 percent 
evaluation was granted by the RO.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups. A 
20 percent rating applies for X-ray evidence of involvement 
of two or more minor joint groups, with occasionally 
incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003 
(2005).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  The General Counsel has also determined that where a 
claimant has both limitation of flexion and limitation of 
extension of the same leg, he must be rated separately under 
DC's 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-2004 (September 17, 2004).  

The veteran's demonstrated minimal loss of flexion to 90 
degrees does not constitute compensable limitation of motion 
under either DC 5260 or DC 5261.  Because such a finding 
would result in a noncompensable evaluation and radiographic 
evidence is of record indicating the presence of arthritis 
and painful motion, a 10 percent evaluation is the highest 
rating the veteran could possibly receive for degenerative 
arthritis.  

As noted above, integral to the evaluation of musculoskeletal 
disorder rated upon range of motion is the issue of whether 
the claimant has sustained "functional loss" which "may be 
due to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The September 
2002 VA examiner reported that there was no objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion, providing medical evidence against this claim.  
Further, both the June 2001 and September 2002 VA examiners 
stated that they were unable to estimate the range of motion 
or functional capacity during a flare up.  Thus, the 
provisions of DeLuca are not for application in this case.  
Also, with regard the veteran's complaints of pain and his 
testimony before the RO, it is important for the veteran to 
understand that without taking into consideration the 
difficulties he has indicated he has, the current evaluations 
could not be justified. 

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, while the 
medical reports demonstrate that the veteran has 
difficulties, these difficulties are contemplated in the 
rating criteria discussed above.  The medical reports do not 
show that the veteran has had frequent periods of 
hospitalization or other problems with the knee that would 
render the regular rating standards inapplicable.  For this 
reason, the record does not provide a basis for referral of 
the claim for consideration on an extra-schedular basis.  
Given the preponderance of the evidence of record a higher 
disability rating for either instability or arthritis of the 
veteran's left knee is not warranted.  38 C.F.R. § 4.7 
(2005).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February and November 2001.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOC generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A disability rating greater than 10 percent for status post 
left knee surgery with residuals is denied.

A disability rating greater than 10 percent for 
chondromalacia patella of the left knee with arthritis 
changes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


